Case: 15-60891      Document: 00514038568         Page: 1    Date Filed: 06/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 15-60891
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             June 19, 2017
                                                                              Lyle W. Cayce
ABEL ALEJANDRO ARREOLA-CARRILLO,                                                   Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 269 025


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Abel Alejandro Arreola-Carrillo, a native and citizen of Mexico, petitions
for review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal of the immigration judge’s denial of asylum, withholding of removal,
and relief under the Convention Against Torture (CAT). Because he does not
challenge the denial of CAT relief, he has abandoned the issue. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60891     Document: 00514038568    Page: 2   Date Filed: 06/19/2017


                                 No. 15-60891

      An alien may be granted asylum if he has “a well-founded fear of
persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). An
alien does not have a well-founded fear of persecution if he could avoid
persecution by internally relocating and it would be reasonable to do so. 8
C.F.R. § 1208.13(b)(2)(ii).
      Substantial evidence supports the denial of asylum. See Gomez-Palacios
v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Even if Arreola-Carrillo has a
well-founded fear of persecution on account of his membership in his proposed
alternative particular social group, the evidence does not compel a finding that
he cannot reasonably relocate within Mexico to avoid future harm, particularly
in light of the fact that he relocated to the city of Morelia and lived there
without incident from 2010 until 2013. See Lopez-Gomez v. Ashcroft, 263 F.3d
442, 446 (5th Cir. 2001). Moreover, we lack jurisdiction to consider whether
the BIA failed to consider the § 1208.13(b)(3) factors, conducted an incomplete
analysis, or improperly shifted the burden because Arreola-Carrillo failed to
exhaust the issues by presenting them in a motion for reconsideration. See
Omari v. Holder, 562 F.3d 314, 318, 320-21 (5th Cir. 2009).
      As Arreola-Carrillo cannot meet the requirements for asylum, he cannot
meet the more stringent requirements for withholding of removal. See Eduard
v. Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004). Accordingly, the petition for
review is DENIED.




                                       2